DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 21, 26, 28-30, and 35-36 are deemed to have an effective filing date of April 15, 2016. Claims 22-25, and 33 are deemed to have an effective filing date of April 19, 2016. Claims 27, 31-32, 34, and 38-40 are deemed to have an effective filing date of April 14, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "the neurovascular bundles" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as the neurovascular bundles of claim 30 are one possible selection from a group of 6-7 elements. Claim 30 does not 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26, 28, 30, and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 4,305,402 to Katims.
Referring to claims 21 and 26, Katims discloses a method for reducing pain or discomfort in a patient (e.g., title, column 1, lines 6-32 and column 2, lines 6-21) comprising: applying a stimulator device to the patient (e.g., Fig. 1 electrical stimulator 12 is applied to a human patient); producing an electrical signal from the stimulator device (e.g., abstract and column 3, lines 12-24: current is passed from the signal generator to the human subject’s skin); stimulating a cranial nerve with the electrical signal (e.g., column 3, lines 25-30: 95% of the current flow of electrical signal stimulates fifth cranial nerve); and reducing the pain or discomfort (e.g., column 10, lines 22-39: lessens withdrawal symptoms, which are known to cause pain or discomfort as evidenced by US Patent No. 4,865,048 to Eckerson and thus, reduces pain or discomfort).

As to claim 30, Katims discloses the method of claim 21, wherein the cranial nerve is selected from the group consisting of cranial nerve V, cranial nerve VII, cranial nerve IX, cranial nerve X, and branches of greater and lesser occipital nerves thereof and the associated neurovascular bundles, or a combination thereof (e.g., column 3, lines 25-32).
With respect to claim 35, Katims discloses the method of claim 21, further comprising administering at least one secondary drug (e.g., column 10, lines 15-39: patient may self-administer nitrous oxide gas (a secondary drug) concomitantly with the administration of electrical stimulation).
As to claim 36, Katims discloses the method of claim 35, wherein the secondary drug reduces pain or discomfort (e.g., column 10, 29-39: the nitrous oxide lessens the amount of time needed for withdrawal and thus reduces the pain or discomfort associated with the same).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23, 29, and 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Katims as applied to claims 21 and 28 above, and further in view of US Patent Application Publication No. 2016/0074663 to De Ridder.
With respect to claims 22-23, Katims discloses the method of claim 21, but does not expressly teach that the pain or discomfort is a functional abdominal pain disorder. However, De Ridder, in a related art: neuromodulation stimulation, teaches that electrical stimulation of the cranial nerve including the vagal or vagus nerve can treat homeostatic imbalances such as irritable bowel syndrome (IBS), urinary urgency, obesity that relate to abdominal pain disorders (e.g., paragraphs [0162] and  [0164] of De Ridder). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of electrical stimulation of the vagus or tenth cranial nerve in view of the teachings of De Ridder. Consequently, one of ordinary skill in the art would have modified the method of Katims so that irritable bowel syndrome or other abdominal pain disorders are treated in view of the teachings of De 
As to claim 29, Katims discloses the method of claim 28, but does not expressly disclose stimulating the cranial nerve percutaneously. However, De Ridder teaches that its stimulation source can be percutaneous where needles are inserted to an appropriate depth around the stimulation site and then stimulated and that a cranial nerve can be stimulated to overcome depression (e.g., paragraphs [0144]-[0145], [0160]-[0162] and [0197] of De Ridder). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of stimulating the cranial neve percutaneously with needles in order to a variety of neurological disorders as taught by De Ridder. Consequently, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified the method of applying electrical stimulation to be percutaneously using needles as such is a well-known expedient for treating a variety of neurological disorders as taught by De Ridder, and the combination would have yielded a predictable result. 
With respect to claim 37, Katims discloses the method of claim 21, but does not expressly disclose penetrating the patient's skin with needles. However, De Ridder teaches that its stimulation source can be percutaneous where needles are inserted to an appropriate depth around the stimulation site and then stimulated and that a cranial nerve can be stimulated to overcome depression (e.g., paragraphs [0144]-[0145], [0160]-[0162] and [0197] of De Ridder). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of stimulating the cranial neve percutaneously with needles in order to a variety 
As to claims 38-40, Katims discloses the method of claim 21, but does not expressly disclose that the electrical signal is provided in a voltage range of about 0.5V to about 10V, a voltage range of about 1V to about 7V, or a voltage range of about 1V to about 5V. However, De Ridder teaches, in a related art, that its electrical signal is provided in a voltage range of 0.5 to about 10 Volts, or, more preferably, about 1 to 10 Volts (e.g., paragraph [0146] of De Ridder). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an electrical signal for stimulation of a cranial nerve having a voltage with the range of about 0.5 or 1 -10 Volts in view of the teachings of De Ridder. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Katims to have a voltage of about 0.5 or 1 to 10 Volts in view of the teachings of De Ridder that such voltage provides a therapeutic effect, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same . 

Claims 24-25 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Katims as applied to claim 21 above, and further in view of US Patent No. 4,865,048 to Eckerson.
With respect to claims 24-25, Katims discloses the method of claim 21, but does not expressly disclose that the reduction in pain or discomfort is decreased by at least 10% or at least 30%. Katims discloses that its reduction in pain or discomfort (withdrawal) is decreased by shortening the length of time the patient needs to go through withdrawal (e.g., column 10, lines 35-62 of Katims). Eckerson teaches, in a related art: method for drug free neurostimulation, that its electrical stimulation device provides patient’s with withdrawal relief that significantly reduces or completely eliminates the withdrawal symptoms and that an initial 3-5 day abstinence period can be reduced as well (e.g., abstract of Eckerson) and that the relief is felt in 40 minutes of using the device (e.g., column 2, lines 8-29 of Eckerson). That is, Eckerson teaches that the reduction in pain or discomfort is decreased by at least 10% or 30%. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that electrical stimulation of the vagus nerve near the ear of the patient can reduce the pain or discomfort by at least 10% or 30% in view of the teachings of Eckerson that symptoms are significantly reduced or completely eliminated. Consequently, one of ordinary skill in the art would have modified the method of Katims so that its reduction in pain or discomfort is decreased by at least 
As to claims 32-34, Katims discloses the method of claim 21, but does not expressly disclose that the cranial nerve is stimulated for about ten minutes to about one week, for up to about 120 hours per week, or for up to about three consecutive weeks. However, Eckerson, in a related art, teaches that stimulation of the cranial nerve for about 40 minutes alleviates the symptoms associated with acute narcotic withdrawal and that the stimulation device may be worn by the patient for 3-5 days and the patient determines the length of periods of stimulation each day (e.g., column 3, lines 24-37 of Eckerson teaches the claims 32-34 which are “up to” certain values). At the very least one of ordinary skill in the art, upon reading Eckerson, would have also recognized the desirability of applying stimulation to the vagus or cranial nerve (e.g., column 2, lines 65-68 of Eckerson) for about 10 minutes to about one week. Since Eckerson teaches stimulating for up to 5 days, the stimulation would have been reasonably expected to be effective for up to 120 hours per week, and up to about three consecutive weeks. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try stimulation of the cranial nerve as the pain treatment in Katims for the length of time recited in claims 33-34, since a person with ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc.).
	


Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Katims as applied to claim 21 above, and further in view of US Patent Application Publication No. 2007/0198063 to Hunter.
Katims discloses the method of claim 26, but does not expressly disclose that the patient's age ranges from about 11 to about 18. However, Hunter teaches, in a related art: electrical stimulation devices implanted within a body, that electrical stimulation can be used on “children 12 months or older”, which would include patients within the range from about 11 to about 18 (e.g., paragraph [0163] of Hunter), Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of using electrical stimulation to children in view of the teachings of Hunter. Since Hunter generally teaches the use of the electrical stimulation to treat chronic pain (e.g., paragraphs [0003], [0023], and [0048]-[0049]), it would have been reasonably expected to apply electrical stimulation to the cranial nerve in children to relieve pain as taught by Hunter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Katims to include children between 11 and 18, since a person with ordinary skill has good reason to pursue the known options within his or her grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense (See KSR International Co. v. Teleflex Inc.).
	 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Katims as applied to claim 21 above, and further in view of US Patent Application Publication No. 2015/0112405 to Brown et al. (hereinafter referred to as “Brown ‘405”).

Therefore, it would have been an obvious matter of design choice to modify Katims to obtain the invention as specified in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-26, 28-34 and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6-7, and 9-13 of U.S. Patent No. 9,662,269 in view of Eckerson. The claims of the ‘269 patent differ from the claimed invention in that reducing pain and discomfort is not claimed. However, Eckerson teaches that electrical stimulation of the vagal nerve, X cranial nerve, in an auricular area provides a human patient relief from suffering and decreases the total time of clinical and sub-clinical withdrawal state (e.g., abstract of Eckerson). With respect to where the pain or discomfort is an abdominal pain disorder, Eckerson discloses in column 2, lines 32-62 that symptoms through the autonomic nervous systems including abdominal cramps, vomiting and diarrhea where abdominal pain and diarrhea are well-known symptoms of irritable bowel syndrome are reduced. As to the ranges in claims 24-25 and 38-40, Eckerson generally teaches reduction and decreasing of length of time one experiences pain and discomfort/sufferering and voltages for electrical stimulation and  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only .
 Claims 21-26, 28-30, 32-34, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-13, and 20 of U.S. Patent No. 9,839,577 in view of Eckerson. The claims of the ‘577 patent differ from the claimed invention in that reducing pain and discomfort is not claimed. However, Eckerson teaches that electrical stimulation of the vagal nerve, X cranial nerve, in an auricular area provides a human patient relief from suffering and decreases the total time of clinical and sub-clinical withdrawal state (e.g., abstract of Eckerson). With respect to where the pain or discomfort is an abdominal pain disorder, Eckerson discloses in column 2, lines 32-62 that symptoms through the autonomic nervous systems including abdominal cramps, vomiting and diarrhea where abdominal pain and diarrhea are well-known symptoms of irritable bowel syndrome are reduced. As to the ranges in claims 24-25 and 38-40, Eckerson generally teaches reduction and decreasing of length of time one experiences pain and discomfort/sufferering and voltages for electrical stimulation and  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would .
Claims 21-26, 28-30, 32-34, and 37-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-13, and 16-18 of U.S. Patent No. 10,010,479 in view of Eckerson. The claims of the ‘479 patent differ from the claimed invention in that reducing pain and discomfort is not claimed. However, Eckerson teaches that electrical stimulation of the vagal nerve, X cranial nerve, in an auricular area provides a human patient relief from suffering and decreases the total time of clinical and sub-clinical withdrawal state (e.g., abstract of Eckerson). With respect to where the pain or discomfort is an abdominal pain disorder, Eckerson discloses in column 2, lines 32-62 that symptoms through the autonomic nervous systems including abdominal cramps, vomiting and diarrhea where abdominal pain and diarrhea are well-known symptoms of irritable bowel syndrome are reduced. As to the ranges in claims 24-25 and 38-40, Eckerson generally teaches reduction and decreasing of length of time one experiences pain and discomfort/sufferering and voltages for electrical stimulation and  since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985) (Please see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publication No. 2016/0144175 to Simon et al. (EFD 2/1/2016) is directed to a non-invasive vagus nerve stimulation method to treat headaches (i.e., reduce pain) that meets claim 21 and can be used by children (e.g., abstract, [0110]-[0111], and Figs. 7-8).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846.  The examiner can normally be reached on Monday-Friday 9:00 AM to 2:30 PM and 6:30PM to 9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792